Title: To John Adams from John Quincy Adams, 31 August 1815
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir
					Boston–House Ealing 31. August 1815.
				
				My last Letter to you I am ashamed to say was written on the 19th: of June—I have however since then written three Letters to my Mother, and in the last of them have given her a detailed account of my occupations, which will I hope serve as some excuse for the long intermission between my between my last and present number, to yourself—In the meantime I have enjoined it upon George to write you by every opportunity, and I believe he has missed none—I have occasionally sent you Newspapers, French and English;—The French I no longer receive, nor are they since the renewed Censorship of the Press, worth receiving or reading.I have to acknowledge the receipt of a considerable file of Letters from you—Their dates are 16. October 1814.—18 and 24 March (two of this date) 1. 8. 13. 15. April—1. 14. 16. May. 4. 7. 8. 13. and 30 June 1815—Sixteen Letters, with many valuable enclosures—In my Letter of 24. April from Paris, I informed you that I had received two others.Many of these Communications, and of the papers enclosed with them relate to the subject of the fisheries—Upon which I have as yet had no discussion with the Government of this Country, though it may probably be one of those upon which it will be difficult for the two Countries to come to an Understanding—You are acquainted with what has taken place upon our Coast—Some Evidence of the light in which it is viewed by the British Government was disclosed by several incidents towards the close of the last Session of Parliament. I am now called upon to present our view of it for the Consideration of this Cabinet—The result may probably be known in the United States soon after the commencement of the next Session of Congress—I shall only say to you, that if the fisheries are to be maintained, New–England which has the deepest interest in them will be called upon not only to feel but to manifest the determination to do her share in maintaining them—If she is as ready to resign them to the Bulwark of our holy Religion, as she was to resign her own children to the worse than Helot–Servitude of the Press–gang, you may rely upon it, they are gone—The Union will not (it is  at least my belief that they will not) again be kicked into a War for New–England interests, with New–England hanging as a dead weight upon all their exertions, or unblushingly siding with the Enemy in the contest—You have impressed upon me with the energy peculiar to yourself, and with the wisdom, in my situation so essential to me, the duty of supporting our rights on this important question. “It is not in man that walketh, to direct his steps.”…May mine be guided in the right path! but let me say to you—I am only the watchman at the gate—Will you, or will you not resign the fisheries?—And I ask this question, not of you, my father…for you have answered me already—But of you, New–England?—And I tell you, without reserve, that whether you will or not, this question will be brought home to you—It is not, by folding up your arms, and lamenting that there was no Article about it in the Treaty of Ghent, that you will escape from that question—If you mean to maintain the right, no Article in the Peace of Ghent was or will be necessary to preserve it—If you mean to give it up, no Article there would have preserved it—If I am not mistaken, in the first War for our Independence there were Resolutions passed by the Legislature of Massachusetts, insisting that Peace should not be made by any sacrifice of the right to the fisheries—If the same Spirit had animated the Legislature of Massachusetts in the second War for our Independence, that is the late War, no question about the fisheries could ever have arisen—But when the Bulwark found New–England binding her children hand and foot and yielding them up to the Press—gang; surrendering her Territory without resistance of effort to reserve recover it, and plotting Hartford Conventions to break off from the Union, she naturally concluded that a mere fishery, could not be hard to snatch from those who valued neither the personal security of their people, nor their territorial Sovereignty, nor their National Union; but in the midst of a formidable and desolating War, were conspiring against them all—And now, let me add, if the Legislature of Massachusetts will once more be animated by the Spirit, to which I have referred—If they will pass Resolutions that the fisheries must not be sacrificed, and shall be maintained, and if they and their Constituents will act up to the Spirit of such Resolutions, be the consequences what they may;—Then, Sir, I will not pledge myself that we shall escape a third War for our Independence, but I do pledge myself, and would stake my own life and the lives of my children upon it, that at the close of that war, no part of our fishing rights will be contested—So let New–England, and especially let Massachusetts look to it—The maintenance or the loss of this privilege, depends entirely upon herself.I have received from you, or from my Mother, or from some other friend, for I cannot always tell from whom they come, two or three political, and two or three religious party pamphlets—I perceive that the Trinitarians and Unitarians in Boston are sparring together—The bias of my mind is towards the doctrine of the Trinitarians and Calvinists—But I do not approve their intolerance—Most of the Boston Unitarians are my particular friends; but I never thought much of the eloquence of the logic of Priestly—His Socrates and Jesus compared is a wretched performance—Socrates and Jesus!—a farthing candle and the Sun!—I pray you to read Massillon’s Sermon upon the divinity of Christ, and then the whole new Testament—After which, be a Socinian if you can.Religion occasionally mingles with the affairs of Europe—You know that the Pope has restored the order of Jesuits, and that Ferdinand, the Beloved, has restored the Inquisition—But you do not know perhaps, that since the second restoration of Louis the desired, his nephew the Duke d’Angouleme, has declared that it will never be well with France, until they are all of the same religion—In consequence of which many hundreds of Protestants have been butchered in the South of France by the sword, and dagger—Others have been burnt to ashes with their habitations—Others driven to seek refuge in the Mountains of the Cevennes—A new St: Bartholomew has been loudly and openly called for—The number of victims in the City of Nismes alone exceeds six hundred—The magnanimous allies, in declaring the Bulwark of our Holy Religion, witness all this with composure and even with complacency—All the Protestants of France are set down for Jacobians. There was a foolish book printed in Philadelphia four or five years ago, called Inchiquin’s Letters—Last Summer, some loyal pensioner of the Quarterly Review took it up, and made it the canvass for a scurrilous and false invective upon America, and the whole American People—It suited the prejudices and passions of this people, who delight to see those vilified whom they cordially hate—I have seen two large American pamphlets in reply to the Quarterly Reviewer—One for New York by Mr Paulding—Another from New–England by some long winded junto–person Both of them, I know not why assume it, for granted that the Quarterly Reviewer was the Poat Laureate, Southy; and they mingle with their defence of their own Country a large portion of personal invective upon him—Southey, who began the world, with songs of glory to Joan of Arc, Brisant, Roland and Clavière, is ending with royal Courts of continued love for the magnanimous allies and twofold conquerors of France—But he was not the writer of the obnoxious review of Inchiquin, and has published his denial in the Courier—And having with his hundred Marks or pounds and his buit of Sack            by the year become of course a very courtly Gentleman, his delicacy is quite shocked at the rudeness of Mr Paulding’s pushes—This Yankey Person pleads only for British Mercy upon the pure federal republicans of New–England—All the rest of the Country he freely gives up to reprobation; and even for them he rests, their claim of exemption from the ribaldry of the Reviewer—only upon their Admiration of British transcendent virtue—That pamphlet and the Review are about upon a level with each other. But I have regretted that Mr Paulding should have wasted his time and talent upon such a despicable adversary as the lampooner of the quarterly Review—I have said few words about the present Condition of France—I have no doubt she is destined to go though the process which Poland has suffered—The first partition stripped her of all her conquests and acquisitions since 1792. The second, now consummating will tear from her those of Louis 14 and Louis 15. With the whole of her barrier—The Bourbons will be sat up like the Zedekiah of Judah, by Nebuchadnezzar—or the Poniatowski of Catherine—In some unlucky moment the puppets will forget their strings, and attempt to go alone—Then will come the third and final partition, and France, like Poland will vanish from the Map of Europe—What can evert this Catastrophe? Nothing less than the revival of a national energy now palsied—perhaps extinct—I must leave them to the Mercy of Heaven—I am, Dear Sir, your ever faithful and affectionate son
				
					
				
				
			